         CASE 0:21-cv-01985-WMW-JFD Doc. 4 Filed 09/07/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MINNESOTA


JA-FATHER DOE 1 and JA-MOTHER                                Case No. : 0:21   -Iv-I985-WMW-JFD
DOE 1, individually and as parents and
natural guardians of JA-MINOR DOE I                                     PLAINTIFFS' MOTION
a minor child,                                                          TO PROCEED UNDER
                                                                                 PSEUDONYMS
               Plaintiffs,

V


ANTON JOSEPH LAZZARO,

               Defendant.




       Plaintiffs, through their undersigned attomeys, hereby move the Court for an order

allowing them to proceed under pseudonyms. This motion is based upon all the legal memoranda,

affidavits, and exhibits that will be filed in connection with the motion, and upon oral argument   if
desired by the Court.

Dated: September 7, 202I.                    JEFF ANDERSON        &             TES, P.A.




                                                         R. Anderson,#2057
                                             Patrick Stoneking, #03 485 69
                                             Stacey Benson, #03997 18
                                             Attorneys for Plaintiffs
                                             366 Jackson Street, Suite 100
                                             St. Paul, MN 55101
                                             (6st) 227-eee0
